DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farjad-Rad (U.S. Patent 7,844,023).
Claim 1:  Farjad-Rad teaches an integrated circuit (Figure 4), comprising: 
a first path suitable for transferring an input signal from a first point (ck0) to a second point (ck1); 
5a second path suitable for transferring the input signal at the second point (ck1) to a third point (ck2); 

10a second phase comparator (204c) suitable for comparing an edge of the input signal at the second point with an edge of the input signal at the third point, 
wherein the first path includes a first delay circuit (202b) whose delay value is adjusted based on a comparison result of the first phase 15comparator (via 206a), and 
the second path includes a second delay circuit (202c) whose delay value is adjusted based on a comparison result of the second phase comparator (via 206b), and
the first and second delay circuits are coupled in series to sequentially delay the input signal (delays 202b and 202c generate two clock signals that are sequentially delayed from the input signal as shown in Figure 5, where ck1 and ck2 are delayed by ck0 in an equally spaced multiple phase system; column 4 lines 5-15).  

Claim 202:  Farjad-Rad further teaches that the input signal toggles in a form having a periodic wave in a first section, and has a predetermined fixed level in a second section (Figure 5).  

Claim 3:  Farjad-Rad further teaches that the input signal 17is a differential signal including a first input signal and a second input signal which are complementary (column 1 lines 22-27, column 4 lines 5-15 and 62-65).  



Claim 5:  Farjad-Rad further teaches that the first path further includes a front end circuit suitable for receiving the first input 10signal and the second input signal, and extending a swing range of the first and second input signals (via the multi-phase clock generation circuit; column 4 lines 5-15).  

Claim 6:  Farjad-Rad further teaches that the second path further includes a divider circuit suitable for dividing a frequency of the first 15and second input signals at the third point to generate four divided input signals (Figure 5).  

Claim 12:  Farjad-Rad teaches a memory (Figure 4), comprising: 
a data pad and a data strobe signal pad (Figure 2); 
15a data receiving circuit suitable for receiving data externally received through the data pad based on a data strobe signal (via 12’, 14’ and 16’); 
first and second delay circuits coupled in series (202a, 202b; Figure 4), suitable for sequentially delaying the data strobe signal externally received through the data strobe signal pad to generate the data strobe signal provided to the 20data receiving circuit (delays 202b and 202c generate two clock signals that are sequentially delayed from the input signal as shown in Figure 5, where ck1 and ck2 are delayed by ck0 in an equally spaced multiple phase system; column 4 lines 5-15); 

a second phase comparator (204c) suitable for comparing a phase of 20the strobe signal outputted from the first delay circuit with a phase of the strobe signal outputted from the second delay circuit (ck1 and ck2), 
wherein a delay amount of the first delay circuit is adjusted based on a comparison result of the first phase comparator, and a 5delay amount of the second delay circuit is adjusted based on a comparison result of the second phase comparator (via 206a and 206b).  

Claim 13:  Farjad-Rad further teaches a divider circuit suitable for dividing a frequency of the data 10strobe signal to generate divided data strobe signals having different phases (Figure 5).  

Claim 14:  Farjad-Rad further teaches that the data receiving circuit receives the data based on the divided data strobe signals (Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent 7,525,355, hereafter Huang) in view of Farjad-Rad.
Claim 7:  Huang teaches a memory (Figure 2), comprising: 
a first path suitable for transferring a first data strobe signal 20and a second data strobe signal from a first point to a second point (via DEL1); 
a second path suitable for transferring the first and second data strobe signals at the second point to a third point (via DEL2).  Huang does not specifically teach the details of the phase detector.  Farjad-Rad teaches a first phase comparator (204a) suitable for comparing an edge of one strobe signal between the first data strobe signal and the second data 18strobe signal at the first point with an edge of one strobe signal between the first data strobe signal and the second data strobe signal at the second point (via ck0 and ck1); 
a second phase comparator (204c) suitable for comparing an edge of 5one strobe signal between the first data strobe signal and the second data strobe signal at the second point with an edge of one strobe signal among the first and second data strobe signals at the third point (via ck1 and ck2); 
a data receiving circuit (Figure 2) suitable for receiving data (12’) based on the 10first and second data strobe signals at the third point (via 16); and
 wherein the first path includes a first delay circuit whose delay value is adjusted based on a comparison result of the first phase comparator (via 206a), and the second path includes a second delay circuit whose delay 15value is adjusted based on a comparison result of the second phase comparator (via 206b), and 


Claim 8:  The combined circuit further teaches that the first and second data strobe signals toggle in a form of a periodic wave in a section 20where the data are applied to the memory, and have a fixed predetermined level in the other sections (Figure 5 of Farjad-Rad).  

Claim 9:  The combined circuit further teaches that the first path further includes a front end circuit suitable for receiving the first data strobe 19signal and the second data strobe signal, and extending a swing range of the first and second data strobe signals (via the multi-phase clock generation circuit; column 4 lines 5-15).  

Claim 10:  The combined circuit further teaches that the second path further 5includes a divider circuit suitable for dividing a frequency of the first and second data strobe signals at the third point to generate first to fourth divided data strobe signals (Figure 5 of Farjad-Rad).  

.  

Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive. Applicant asserts that Farjad-Rad does not teach first and second delay circuits coupled in series to sequentially delay the input signal. Examiner respectfully disagrees. Farjad-Rad teaches the first and second delay circuits are coupled in series to sequentially delay the input signal (delays 202b and 202c generate two clock signals that are sequentially delayed from the input signal as shown in Figure 5, where ck1 and ck2 are delayed by ck0 in an equally spaced multiple phase system; column 4 lines 5-15). In other words, ck1 is delayed from ck0 by a predetermined amount to achieve the equally spaced multiple phase system by delaying ck0 (which results in the input cki1), correcting the offset error using the circuit of Figure 4, and outputting the correct phase ck1. Therefore, the first and second delay circuits are coupled in series (ck1 is delayed ck0 and ck2 is delayed ck1; Figure 5) to sequentially delay the input signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10,530,371.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.